Citation Nr: 0632049	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  O4-20 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran had active service from October 1941 to October 
1942, and from August 1945 to October 1945.   He was a 
prisoner of war (POW) from April 1942 to August 1942.  The 
veteran died in April 1986, and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's 
claim of entitlement to service connection for the veteran's 
cause of death.  

In a June 2004 statement, the appellant claimed that the 
March 2004 RO decision was factually erroneous, and in a 
September 2004 RO rating decision, the RO found "no clear 
and unmistakable error" in its decision of March 2004, which 
denied the appellant's claim for service connection for the 
veteran's cause of death.  Thereafter, the appellant 
initiated and then perfected an appeal with regard to the CUE 
claim.  However, the Board notes that clear and unmistakable 
error (CUE) claims are properly raised in cases where there 
has been a prior final determination.  See 38 C.F.R. § 3.105 
(2006).  In the instant case, the appellant timely appealed 
the March 2004 RO rating decision, before it became final and 
binding.  Thus, the law and regulation pertaining to claims 
based upon CUE are not applicable to this appeal, and the 
issue is most appropriately styled as set forth above.  In 
addressing the appellant's service connection claim, the 
Board will consider whether the RO in March 2004 erred by not 
granting service connection for the cause of the veteran's 
death.  




FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim addressed in this decision has been 
obtained and examined, and all due process concerns as to the 
development of the claim have been addressed.

2.  A certificate of death and the relevant medical evidence 
of record show that the veteran died in April 1986, at the 
age of 66; the immediate cause of death was carcinoma of the 
stomach, terminal stage. 

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

4.  The veteran served with the Commonwealth Army of the 
Philippines and was a POW for not less than 30 days.

5.  The veteran's fatal stomach cancer was first demonstrated 
approximately 4 decades after his separation from service, it 
is not a disease that has been associated with POW status, 
and there is no competent medical evidence linking it to any 
incident of service.


CONCLUSION OF LAW

The fatal stomach cancer is not due to disease or injury that 
was incurred in or aggravated by the veteran's active 
service, nor is it proximately due to or the result of a 
disability that was presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2006).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled. 

A.  Duty to Notify

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to specifically 
include the December 2003 notice letter, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informing the appellant about 
the information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  Correspondence from the RO sent to the 
appellant in December 2003, specifically notified her of the 
substance of VCAA's duties, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  The appellant was 
notified of the evidence needed to substantiate her claim and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The correspondence from the RO to the appellant, to include 
the December 2003 letter, in essence requested that the 
appellant provide the RO any evidence in her possession that 
pertained to her claims.  In this case, she was informed that 
it was her responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in her possession.  The Board deems any deficiency 
in the December 2003 letter to specifically request the 
veteran to provide VA with all relevant evidence and argument 
pertinent to the claim in her possession was essentially 
cured, with no resulting prejudice to the appellant (see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  
Following initial adjudication of the appellant's claim in 
March 2004 (of which she was provided a copy), the RO issued 
a statement of the case in May 2004, which provided the 
appellant opportunity to identify or submit any evidence she 
wished to be considered in connection with her appeal.  The 
Board finds that the appellant had actual knowledge of the 
need to submit evidence pertinent to her claim and that there 
is no indication that she has additional evidence in her 
possession, not previously submitted, that is of the type 
that should be considered in assessing her claim.  Moreover, 
the Board takes note that the veteran has a representative 
who is deemed competent to offer proper guidance and counsel 
in regard to what evidence is needed to substantiate her 
claim and what her responsibility is in producing evidence in 
her possession that is relevant to her claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided to the appellant prior to the issuance of the 
March 2004 RO decision that is subject of this appeal.  It is 
also pertinent to note that the evidence does not show, nor 
does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No 05-7157 (Fed. 
Cir. April 5, 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish a rating or 
effective date if the claims were allowed.  Despite the 
inadequate notice provided to the appellant on these latter 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, the 
questions of the appropriate rating or effective date have 
been rendered moot.

B.  Duty to Assist

The VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
service medical records are associated with the claims file, 
as are the identified and available relevant post-service 
medical records, to include the death certificate.  The 
appellant has not made the RO or the Board aware of any 
additional available evidence that needs to be obtained in 
order to fairly decide the claim addressed in this decision.  
In fact, in a statement received in January 2004, the 
appellant stated that she could not submit any additional 
medical evidence in support of her claim.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant' s act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4). 

As to any duty to provide a medical opinion addressing the 
questions raised in conjunction with this appeal, to include 
whether the veteran's fatal carcinoma was linked to service, 
the Board finds that to obtain a medical opinion would be 
pointless, given the absence of medical evidence of the 
veteran's fatal carcinoma during service or for decades 
thereafter, and the absence of any competent evidence 
suggesting a link between the fatal disease and service.  Id.  
See also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

In sum, as VA has fulfilled the duty to notify and assist, 
the Board finds that it can consider the merits of this 
appeal without prejudice to the appellant.  Bernard, supra.

II.  Background

The veteran had active service from October 1941 to October 
1942, and from August 1945 to October 1945.   He was a POW at 
Camp O'Donnell, Capas, Tarlac, from April 1942 to August 
1942.  An Affidavit for Philippine Army Personnel (processing 
affidavit), dated in April 1946, shows that the veteran was 
treated for a gunshot wound in 1943.  The record also shows 
that he was sick with malaria in August 1942.  His service 
medical records are negative for any findings attributable to 
carcinoma.  

Following service discharge, the veteran submitted a claim 
for service connection for residuals of shrapnel wounds to 
the right palm, wrist and arm.  In a decision dated in 
February 1956, the Board denied the veteran's claim for 
service connection.  The Board found that said injuries were 
not incurred during a period of recognized service.  The 
veteran did not appeal this decision.  He did not submit any 
other claim for service connection for a disability incurred 
in service.  

A certificate of death dated in April 1986, shows that the 
immediate cause of the veteran's death was stomach carcinoma, 
terminal stage.  There was no indication as to whether or not 
an autopsy was conducted.  No other diseases were noted on 
the death certificate.  At the time of his death, service-
connection was not in effect for any disability.  

In May 2003, the appellant submitted an application for VA 
benefits.  She contends that her husband's cause of death, 
carcinoma of the stomach, was incurred in or aggravated by 
service.  She specifically claims that he developed carcinoma 
of the stomach as a result of the foods he was fed while he 
was a POW.  She claims that her husband complained of stomach 
problems ever since that time.  In the alternative, she 
claims service connection for the veteran's cause of death on 
a presumptive basis.  In support of her application, she 
submitted a private medical statement, dated in May 1986, 
wherein Dr. A.A. confirmed that he treated the veteran for 
carcinoma of the stomach in April 1986. 

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, such as 
malignant tumors, if they are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In 
general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied. Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In the case of a veteran who is a former POW, as in this case 
(he served with the Philippine Commonwealth Army and was a 
POW from April 1942 to August 1942)), the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied:  psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.

If the veteran (i) is a former prisoner of war and; (ii) as 
interned or detained for not less than 30 days, the following 
additional diseases shall be service connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied:  avitaminosis; beriberi 
(including beriberi heart disease); chronic dysentery; 
helminthiasis; malnutrition (including optic atrophy 
associated with malnutrition); pellagra; any other 
nutritional deficiency; irritable bowel syndrome; peptic 
ulcer disease; peripheral neuropathy except where directly 
related to infectious causes; and cirrhosis of the liver.  38 
U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).

First, considering direct service connection, the veteran's 
death certificate showed that his death was due to carcinoma 
of the stomach, terminal stage.  No other diseases were noted 
on the death certificate.  There is no lay or medical 
evidence that any carcinoma was present during the veteran's 
service.  Although the appellant stated that her husband 
complained of stomach problems ever since service, there is 
no competent medical evidence of continuity of stomach 
symptomatology.  However, more importantly, there is no 
competent medical evidence to connect the fatal stomach 
carcinoma to the veteran's period of service.  The private 
medical statement prepared by Dr. A.A. merely confirmed that 
he treated the veteran for carcinoma of the stomach in April 
1986.  Dr. A.A. did not relate in any way the veteran's fatal 
condition to service, nor did he provide evidence of 
treatment for cancer of the stomach prior to April 1986.  
Since his discharge from service, more than 40 years had 
elapsed before the appearance of the veteran's fatal 
disorder.  This many years without documentation of the fatal 
condition is evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

Turning to presumptive service connection, although the 
veteran was a POW for not less than 30 days, the disease that 
led to his death is not one which is presumptively service 
connected for a former POW.  See 38 C.F.R. § 3.309 (c).  
While the appellant believes his death should be service 
connected, his death certificate indicates the cause of his 
death was stomach cancer.  Consequently, the Board must 
conclude that the presumptive provisions of the law and 
regulations do not provide a way to connect the veteran's 
death to his military service.

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  However, as a 
layperson, she is not professionally competent to render an 
opinion as to the cause of the veteran's death.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In conclusion, there is no competent medical evidence to 
connect the fatal stomach carcinoma in 1986 with the 
veteran's period of active service.  The fatal carcinoma 
cannot be presumed to have been incurred in service, even 
considering that the veteran was held as a POW for over 30 
days.  The fatal disorder was not manifested during service 
or for many years thereafter.  The passage of over 40 years 
between the veteran's period of active service and the onset 
of his fatal disorder is evidence against the claim.  Maxson, 
supra.  The Board thus finds that the preponderance of the 
evidence is against the appellant's claim.

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim for service connection for the cause of 
the veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001)(benefit of 
doubt rule does not apply when preponderance of the evidence 
is against a claim).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


